Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 12/7/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 8, 15, the prior art of record, specifically (US 20170353971) teaches A method, comprising: receiving, by a scheduler node comprising a processor, a transmission of a data packet from a transmitter node to a receiver node; storing, by the scheduler node, the data packet; (paragraphs 61-62);
However, none of the prior art cited alone or in combination provides the motivation to teach; in response to receiving a negative acknowledgment from the receiver node corresponding to the transmission of the data packet, causing, by the scheduler node, a retransmission of the data packet to the receiver node, wherein the causing comprises: in response to determining that the transmitter node is to retransmit the data packet, scheduling the transmitter node to perform the retransmission, and in response to determining that the scheduler node is to retransmit the data packet, retransmitting the data packet from the scheduler node. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Khosravirad, Saeed R., Luke Mudolo, and Klaus I. Pedersen. "Flexible multi-bit feedback design for harq operation of large-size data packets in 5g." 2017 IEEE 85th Vehicular Technology Conference (VTC Spring). IEEE, 2017: provides: A reliable feedback channel is vital to report decoding acknowledgments in retransmission mechanisms such as the hybrid automatic repeat request (HARQ). While the feedback bits are known to be costly for the wireless link, a feedback message more informative than the conventional single-bit feedback can increase resource utilization efficiency. Considering the practical limitations for increasing feedback message size, this paper proposes a framework for the design of flexible-content multi-bit feedback. The proposed design is capable of efficiently indicating the faulty segments of a failed large-size data packet thanks to which the transmitter node can reduce the retransmission size to only include the initially failed segments of the packet. We study the effect of feedback size on retransmission efficiency through extensive link-level simulations over realistic channel models. Numerical result present significant savings in retransmission resources offered by the proposed flexible-content feedback design.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641